Exhibit 10.1

AMENDED AND RESTATED SUPPLY AGREEMENT

THIS AMENDED AND RESTATED SUPPLY AGREEMENT (the “Agreement”) is entered into
this 25th day of May, 2007 (the “Effective Date”) by and between PLANTEX USA,
Inc., a corporation organized under the laws of the State of New Jersey with
offices at 2 University Plaza, Suite 305, Hackensack, New Jersey 07601
(“PLANTEX”) and NOVACEA, Inc. (formerly known as D-Novo Therapeutics, Inc.) a
corporation organized under the laws of the State of Delaware with offices at
601 Gateway Blvd., Suite 800, South San Francisco, Ca 94080 (“NOVACEA”) and
hereby amends and restates that certain Supply Agreement as amended on or about
January 24, 2006, March 21, 2006 and March 13, 2007 (the “Original Agreement”)
entered into between the parties effective as of 27th day of December, 2001 (the
“Original Effective Date”).

WITNESSETH

WHEREAS, the parties have entered into the Original Agreement pursuant to which
PLANTEX (or an Affiliate thereof) will supply NOVACEA Active Pharmaceutical
Ingredients, or API, (as defined below) for the Finished Product (as defined
below) and NOVACEA (including Affiliates thereof and their respective licensees
and contract manufacturing vendors, if any) will purchase from PLANTEX
requirements as set forth below, of API used in the manufacture of Finished
Product; and

WHEREAS, this Agreement is an amendment and restatement of the Original
Agreement, and completely supersedes and replaces the Original Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth in this Agreement, the parties agree as follows:

 

1. DEFINITIONS

The following words and phrases shall, for purposes of this Agreement, have the
following meanings (with any term or phrase referred to below, or defined
elsewhere in this Agreement, in the singular to include the plural and vice
versa as the context requires):

“Action” shall mean any suit, action, investigation (governmental or otherwise),
claim or proceeding initiated or filed against a party to this Agreement, which
results in or could result in a Loss or Losses for which indemnification is
required by the other party under Article 13 below.

“Active Pharmaceutical Ingredients” or “API” shall mean bulk, unformulated
Calcitriol.

“Affiliate” of any party shall mean any Person that is controlled by, controls,
or is under common control with such party. For this purpose, “control” of a
corporation or other business entity shall mean the direct or indirect
beneficial ownership of more than fifty percent (50%) in the equity of, or the
right to appoint more than fifty (50) percent of the directors or management of
such corporation or other business entity.



--------------------------------------------------------------------------------

“Agreement” shall mean this Agreement as it is amended from time to time in the
manner provided herein.

“ANDA” shall mean an Abbreviated New Drug Application filed with the FDA
pursuant to its rules and regulations.

“Approval” shall mean any and all approvals, licenses, registrations or
authorizations of the applicable Regulatory Authority necessary for the
marketing of Finished Products in the relevant country in the Territory.

“cGMP” shall mean current good manufacturing practices as set forth in
regulations issued by the FDA from time to time.

“Commercialization Partner” shall mean a commercial entity with global annual
human pharmaceutical gross revenues of at least [*] dollars ($[*]).

“Contract Year” shall mean the twelve (12) month period measured from a specific
date or event.

“DMFs” shall mean the drug master files covering the analysis and manufacture of
the API, comprising any and all technical information in the possession of
PLANTEX (or an Affiliate thereof), including, without limitation, analytical
methods, stability and pharmaceutical data, impurities, and manufacturing
processes with respect to the API.

“Effective Date” shall mean May 25, 2007.

“Finished Products” or “Finished Product” shall mean such pharmaceutical
products developed and/or marketed by NOVACEA for the treatment and/or
prevention of any cancer containing API as shall receive Approval for marketing
by a Regulatory Authority.

“FDA” shall mean the United States Food and Drug Administration and all agencies
under its direct control or any successor organization.

“FFDCA” shall mean the Federal Food, Drug and Cosmetic Act of 1934, as amended
from time to time, and the regulations promulgated pursuant thereto, or any
successor statute adopted to replace such act.

“Indemnified Party” shall mean the party to this Agreement entitled to be
indemnified by the Indemnifying Party against a Loss or Losses pursuant to
Article 13 below.

“Initial Launch” means the date on which NOVACEA (or any of its Affiliates or
their respective licensees, if any) makes its first commercial sale in the
Territory of any Finished Product to an unaffiliated third party.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

“Loss” or “Losses” shall mean any liability, loss, costs, damage or expense,
including reasonable attorneys’ fees and expenses, incurred or suffered by a
party to this Agreement, except for consequential damages, for which
indemnification is required under Article 13 below.

“Manufacture” and “manufacturing” and other forms of such word or phrase shall
refer to the manufacturing, handling, packaging, storage and/or disposal of the
API and the raw materials and components used in connection therewith.

“NDA” means a New Drug Application filed with the FDA pursuant to its rules and
regulations.

“Original Agreement” means that certain Supply Agreement entered into between
the parties effective as of 27th day of December, 2001 and as amended on or
about January 24, 2006, March 21, 2006 and March 13, 2007.

“Original Effective Date” means 27th day of December, 2001.

“Party” or “Parties”, when referring to the parties to this Agreement shall mean
and include PLANTEX and NOVACEA, or each of them individually.

“Person” shall mean any individual, partnership, association, corporation, trust
or legal person or entity.

“Regulatory Authority” shall mean any and all governmental bodies, organizations
and agencies whose approval is necessary to develop, manufacture, import, use,
and or market Finished Products in the relevant country of the Territory

“Territory” shall mean worldwide.

 

2. TERM

The initial term of this Agreement shall begin on the Original Effective Date
and unless terminated in the manner provided in Article 14 hereof, shall expire
upon the expiration of the greater of (i) ten (10) Contract Years from the
Original Effective Date or (ii) the tenth (10th) anniversary of the date
occurring prior to the tenth anniversary of the Original Effective Date that
NOVACEA receives marketing approval for Finished Product from the FDA (“Initial
Term”). NOVACEA shall notify PLANTEX in writing within five (5) days following
receipt of such marketing approval. This Agreement shall be automatically
extended upon the same terms and conditions for successive two (2) year periods
(“Renewal Term”) unless either Party shall have provided notice of its intent
not to renew this Agreement not less than one (1) year prior to expiration of
the Initial Term or any Renewal Term then in effect. For purposes of this
Agreement “Term” shall refer collectively to the Initial Term and the Renewal
Terms, unless the context otherwise requires.

 

3. SCOPE OF THE AGREEMENT

This Agreement shall apply to purchases during the Term by NOVACEA (and its

 

-3-



--------------------------------------------------------------------------------

Affiliates and their respective licensees and contract manufacturing vendors, if
any) of API and their respective, direct or indirect, successors and permitted
assigns, for the development, commercialization, distribution and sale of
Finished Product in the Territory.

 

4. DEVELOPMENT EFFORT

NOVACEA agrees at its sole cost and expense to use its best efforts to obtain
Approval to market Finished Product in such countries in the Territory as shall
be reasonably determined by NOVACEA, except that NOVACEA shall use its best
efforts to obtain FDA Approval to market Finished Product in the United States
based upon a NDA or ANDA, as shall be determined by NOVACEA. Notwithstanding the
foregoing, if NOVACEA enters into an agreement with an effective date of no
later than [*] with a Commercialization Partner to commercialize the Finished
Product, then the standard above shall not apply and instead the standard
provided in NOVACEA’s agreement with such Commercialization Partner shall apply
which will at least be a commercially reasonable efforts standard.
Alternatively, if this Agreement is assigned to such Commercialization Partner,
then the standard applicable to the Commercialization Partner shall be the
commercially reasonable efforts standard. In connection with the FDA Approval
described above, NOVACEA shall at its sole cost and expense conduct all tests
and studies reasonably required to enable NOVACEA to apply for, obtain and
maintain FDA Approval for Finished Product. In connection with the development
of Finished Product and securing any Approvals, NOVACEA agrees, on behalf of
itself, its Affiliates and their respective licensees or contract manufacturing
vendors, if any, to use only API obtained from PLANTEX (or its Affiliates) and
from the second source that NOVACEA proposes to utilize pursuant to Section 5.1
below, and purchase all their respective development requirements of API from
PLANTEX (or its Affiliates) and such second source. Upon the execution and
delivery of this Agreement, PLANTEX shall provide and deliver to NOVACEA without
charge two (2) grams of API. Thereafter, NOVACEA shall be charged [*] dollars
($[*]) per gram for Developmental Orders (as herein defined) of API sold
hereunder and such price shall not be subject to increase or decrease.
Notwithstanding Section 6.2 below, such payment shall be due and payable upon
delivery to NOVACEA of any Developmental Order or portion thereof. As used
herein, “Developmental Orders” means orders placed prior to Approval by a
Regulatory Authority and not in connection with commercial production in
connection with commercial launch following any such Approval. After January 1,
2008, all Developmental Orders shall be minimum noncancellable orders for
quantities of not less than [*] grams each, such quantities currently forecasted
by NOVACEA at [*] grams for 2008, [*] grams for 2009 and [*] grams for 2010. For
Developmental Orders on an annual basis after 2010, NOVACEA shall notify PLANTEX
of its minimum noncancellable quantities for the applicable year (not to be less
than [*] grams each year) no later than September 30 of the preceding calendar
year. Each of the Developmental Orders shall be deliverable over periods not
exceeding twelve (12) months, in partial shipments of not less than [*] grams
each and not greater than [*] grams each; provided that PLANTEX shall use
commercially reasonable efforts to deliver to NOVACEA or its designee quantities
set forth in a Developmental Order quarterly shipments of no less than [*]
percent ([*]%) of the applicable Developmental Order.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-4-



--------------------------------------------------------------------------------

5. COMMERCIAL SUPPLY.

5.1 NOVACEA Purchases. (i) NOVACEA covenants and agrees for and on behalf of
itself, its Affiliates and their respective licensees and contract manufacturing
vendors, if any, that each of them shall purchase from PLANTEX or its designated
Affiliates at least [*] percent of its annual requirements of API used by it in
connection with its manufacture, sale and distribution of Finished Products
within the Territory; provided, however, that NOVACEA together with any of its
Affiliates, licensees or contract manufacturing vendors, shall not in any
calendar year purchase from any source other than PLANTEX or its designated
Affiliates more than an amount sufficient to maintain qualification of a second
source supplier (which amount shall be at least [*] grams and no more than [*]
grams of API), but may purchase up to such [*] gram amount, notwithstanding such
[*] percent ([*]%) requirement, if such amount is necessary to keep a second
manufacturing source qualified under Section 5.2 below. Any license or contract
manufacturing agreement for the benefit of NOVACEA or any of its Affiliates
shall contain a provision requiring such licensee or contract manufacturer to
purchase from PLANTEX or its designated Affiliate no less than [*] percent of
such party’s annual requirements of API for use in connection with the
manufacture, sale or distribution of Finished Product in the Territory upon the
terms and conditions applicable to purchases hereunder by NOVACEA, and barring
such party from purchasing from any source other than PLANTEX or its designated
Affiliate any amount of API that would result in an aggregate purchase of more
than an amount sufficient to maintain qualification of a second source supplier
(which amount shall be at least [*] grams and no more than [*] grams of API in
any calendar year for use by NOVACEA, its Affiliates and their respective
licensees and contract manufacturers, subject to the ability to purchase up to
such amount, notwithstanding such [*] percent ([*]%) requirement, if such amount
is necessary to keep a second manufacturing source qualified for the purpose of
Section 5.2 below. Any such license or contract manufacturing agreement shall
make specific reference to this Agreement and state with affirmative language
that PLANTEX shall have the rights of a third party beneficiary with respect to
such agreement.

(ii) NOVACEA covenants that, to the extent that NOVACEA or its Affiliates or
licensees or contract manufacturers elect to purchase from a source other than
PLANTEX or its designated Affiliates any API for use in connection with its
manufacture, sale and distribution of Finished Products within the Territory,
NOVACEA shall treat as confidential and not disclose to such source any PLANTEX
Confidential Information (as defined in Section 16.1, below) including, without
limitation, PLANTEX’s product manufacturing procedures, levels of impurities,
certified analytical standards and analytical methods, and shall cause its
Affiliates, licensees and contract manufacturers to comply with this covenant.

(iii) Within sixty (60) days after the last day of each calendar year commencing
the calendar year of first commercial sale of Finished Product in the United
States, NOVACEA shall certify to PLANTEX in writing that: (i) neither NOVACEA
nor any Affiliate or licensee or contract manufacturing vendor of NOVACEA or its
Affiliates has in such calendar year purchased from any source other than
PLANTEX or its designated Affiliates API for use in connection with the
manufacture, sale or distribution of Finished Product in the Territory in excess
of the amounts

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-5-



--------------------------------------------------------------------------------

permitted in Section 5.1(i), above, and (ii) neither NOVACEA nor any of its
Affiliates, licensees or contract manufacturing vendors has disclosed to any
third party any PLANTEX Confidential Information in violation of the covenant
set forth in Section 5.1(ii), above. PLANTEX shall have the right, not more than
once each calendar year, during normal business hours and on at least ten
(10) business days’ advance notice to NOVACEA, to inspect the books and records
and facilities of NOVACEA and its Affiliates to confirm the accuracy of the
certification made by NOVACEA pursuant to this Section 5.1(iii).

(iv) Subject to Section 13.2 below, in the event that NOVACEA is in breach of
either of its covenants set forth in Sections 5.1(i) and 5.1(ii), above, then
PLANTEX shall be entitled to seek all damages and other legal remedies resulting
from such breach, including without limitation, the right to terminate this
Agreement as provided in Section 14.1(ii), below.

5.2 Exception. During any period in which PLANTEX, for any reason, including but
not limited to force majeure as provided for in Section 15, fails to supply, is
unable to supply or anticipates that it will be unable to supply, the quantities
of API to NOVACEA included within any Firm Purchase Order (as defined below) or
any other purchase order confirmed in writing by PLANTEX, NOVACEA shall be free
to fill such specific purchase order for API (or any unfilled portion) from an
alternative source. This shall be the sole remedy for NOVACEA in the event that
PLANTEX advises that it is unable to supply API. PLANTEX shall notify NOVACEA
promptly upon becoming aware of any facts or circumstances, which causes it to
believe that it will be unable to meet shipment obligations hereunder. For
clarity, notwithstanding any other term or provision of this Agreement, for
purposes of exercising NOVACEA’s rights under Section 5.1 to purchase up to [*]
percent ([*]%) of its requirements from third parties and this Section 5.2 for
failure to supply, NOVACEA may enter into discussions with potential alternative
sources and conduct any and all activities necessary (subject to Section 5.1(ii)
to validate and qualify an alternative source as a suitable alternative source
supplier, at any time during the term of this Agreement, so that a qualified
alternative source supplier will be available for the manufacture of API as
permitted by Section 5.1 and this Section 5.2.

5.3 Sole Supply. PLANTEX shall not supply API to any other entity during the
Term of this Agreement for use in the field of the treatment, diagnosis, and/or
prevention of any cancer, except for a pharmaceutical product that in the
reasonable judgment of NOVACEA shall not be in direct competition with NOVACEA’s
approved NDA Product, such determination to be made by NOVACEA promptly
following the written request therefore by PLANTEX.

5.4 Specifications. PLANTEX shall provide with each shipment of API a
certificate of analysis. PLANTEX (or an Affiliate thereof) shall file and
maintain a valid DMF for the API with the FDA, which is in full compliance with
FDA requirements for DMFs. Provided that NOVACEA is not in material breach of
its obligations hereunder, NOVACEA, its Affiliates, or licensees, shall have the
right to reference PLANTEX’s DMF for API in any drug application seeking
Approval for Finished Product from a Regulatory Authority. All API shall be
manufactured in accordance with cGMP and shall meet the specifications set forth
in Schedule A annexed to this Agreement.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-6-



--------------------------------------------------------------------------------

5.5 Forecasts and Purchase Orders. [*] months prior to the date on which
NOVACEA, in good faith, anticipates Approval, NOVACEA will provide PLANTEX with
[*] month rolling forecasts of its requirements by calendar quarter for API.
Thereafter, such rolling forecasts shall be delivered to PLANTEX on or before
the fifteenth (15th) day of each calendar quarter during the Term. The first
calendar quarter of each [*] month rolling forecast shall be binding on PLANTEX
and NOVACEA and shall constitute a firm purchase order (“Firm Purchase Order”)
for the API indicated for such calendar quarter. PLANTEX shall supply NOVACEA
with (i) the quantities set forth on each such Firm Purchase Order and (ii) such
additional amounts as NOVACEA may order in excess of its forecasted amounts for
such calendar quarter, provided that PLANTEX shall have confirmed and accepted
such additional orders within thirty (30) days of PLANTEX’s receipt of NOVACEA’s
written request for such additional amounts. PLANTEX agrees to use commercially
reasonable efforts to meet any such additional orders. In the event that PLANTEX
determines, based in part on NOVACEA’s good faith [*] month rolling forecast, on
a consistent basis and in accordance with PLANTEX’s standard accounting
practices, in good faith (other than for reasons of force majeure as provided
for in Section 15, below), that its revenues derived from manufacturing API are
not equal to or exceed the costs for manufacture of API, and that it will
therefore discontinue the manufacture of API worldwide and terminate its
delivery obligations to NOVACEA, and any other third party, by giving to NOVACEA
not less than [*] months prior written notice, NOVACEA and/or its licensees
shall have the right, within the first [*] months of such [*] month period, to
make a minimum [*] month purchase commitment in an amount sufficient to bring
such revenues to a level equal to manufacturing costs plus [*] percent, in which
case PLANTEX shall not be entitled to discontinue the manufacture of API and
terminate its delivery obligation hereunder, but will instead be obligated to
continue the manufacture and delivery of API, as required by NOVACEA or its
licensee. The terms and conditions of this Agreement shall apply to all purchase
orders hereunder and if any terms and conditions contained in such purchase
orders shall conflict with any terms and conditions contained herein, the terms
of this Agreement shall control. No additional terms or conditions set forth in
any such purchase order (other than the quantities and delivery dates set forth
therein and conforming to the provisions of this Agreement) shall be binding
upon PLANTEX, unless agreed to in writing by PLANTEX. Any additional terms
therein contained shall be deemed to be a proposed offer of amended terms that
shall be deemed rejected by PLANTEX and of no force or effect, notwithstanding
any action or inaction by PLANTEX other than its express written approval of
such additional terms.

5.6 Capacity. PLANTEX covenants to maintain capacity to manufacture on an
annualized basis [*] percent of the forecasted requirements of API set forth in
any [*] month forecast submitted by NOVACEA in accordance with this Agreement,
provided that the forecasted amount does not exceed the forecasted amount for
the preceding year by [*] percent or more. Additionally, following FDA Approval
of Finished Product and continuing for the Term, PLANTEX shall maintain a six
(6) month supply of API, based upon NOVACEA’s then-current forecasted amount. In
order to further secure a supply of API hereunder, PLANTEX shall develop a
production contingency plan (which plan shall be presented to NOVACEA for its
approval, which approval shall not be unreasonably withheld) designed to
relocate the API site listed in the

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-7-



--------------------------------------------------------------------------------

DMF for API or utilize an additional site in the event that PLANTEX makes a good
faith determination that it is necessary to relocate such site or to utilize an
additional site in order to meet NOVACEA’s requirements of API. Such plan shall
contemplate completion of relocation and securing necessary regulatory approvals
within [*] of the determination by PLANTEX that such relocation was required. In
the event that relocation has not been completed within such [*] period,
NOVACEA’s sole remedy shall be to terminate this Agreement.

5.7 Quality Agreement. Within ninety (90) days of the Effective Date, the
parties shall execute a quality agreement (“Quality Agreement”), which sets out
the responsibilities of the parties in connection with the (i) API as they are
related to quality control and quality assurance and (ii) the compliance with
the European Union’s GMP regulation requiring the GMP status of the API
manufacturer to be assured by the marketing authorization holder or the final
product manufacturer. In the event of a conflict between the terms of this
Agreement and the Quality Agreement, this Agreement shall control.

5.8 Recordkeeping. NOVACEA shall keep and maintain or cause to be maintained
books and records, pertaining to the use of API by NOVACEA and its Affiliates
and their respective licensees or contract manufacturing vendors, if any, in the
manufacture, sale or distribution of Finished Products within the Territory,
sufficient to enable PLANTEX to verify and confirm compliance by NOVACEA with
the terms and conditions of this Agreement, including, without limitation, the
purchase of all requirements obligations in this Agreement. Such books and
records shall be maintained in accordance with U.S. generally accepted
accounting principles consistently applied. NOVACEA shall permit an independent
accounting firm selected by PLANTEX and acceptable to NOVACEA, at reasonable
times and upon reasonable notice, to have access during normal business hours to
the books and records of NOVACEA (and its Affiliates) as may be necessary to
verify and confirm compliance with the terms of this Section 5.8 with respect to
use and inventory of API. The costs of any such examination shall be borne by
PLANTEX unless it shall be determined that the quotient, q/r, expressed as a
percentage, is less than [*] percent, when (q) equals the aggregate quantities
expressed in kilograms of API purchased from PLANTEX (or its Affiliates) by
NOVACEA and its Affiliates, and their respective licensees or contract
manufacturing vendors if any, for use in the manufacture, sale or distribution
of Finished Product in the Territory, and (r) equals the aggregate quantities
expressed in kilograms of API purchased from all sources by NOVACEA and its
Affiliates and their respective licensees and contract manufacturing vendors, if
any, for use in the manufacture, sale or distribution of Finished Product in the
Territory, in which event NOVACEA shall reimburse PLANTEX all reasonable costs
and expenses of such examination. PLANTEX shall keep and maintain or cause to be
maintained books and records pertaining to the manufacture of API for at least
five (5) years or as required by law, whichever is longer.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-8-



--------------------------------------------------------------------------------

6. PRICE; PAYMENTS; DELIVERY

6.1 Price

6.1.1 The price payable to PLANTEX hereunder for API shall be [*] dollars ($[*])
per gram. During development of the Finished Product, PLANTEX agrees not to
increase the price of API with respect to developmental quantities. At such time
as NOVACEA receives FDA approval to market Finished Product, , provided that
NOVACEA purchases not less than [*] grams of API in the first Contract Year
following Approval by a Regulatory Authority and in each Contract Year after the
second anniversary of such Approval, the maximum price payable for API hereunder
shall be [*] dollars ($[*]) per gram, except that such pricing may be adjusted
upwards for changes in the Consumer Price Index as follows: after the first
anniversary of the Effective Date, prices charged following Approval by a
Regulatory Authority in any Contract Year following the date hereof shall be
determined by multiplying the price of [*] dollars ($[*]) per gram by a fraction
x/y, when (x) shall equal the Current Index (as herein defined) and (y) equals
the Base Index (as herein defined). As used herein the Current Index shall be
the Consumer Price Index – All Urban Consumers (CPI-U), as published by the
United States Department of Labor over the twelve (12) month period reported in
such index immediately preceding the first day of each such Contract Year
herein. The Base Index shall be the Consumer Price Index – All Urban Consumers
(CPI-U), as published by the United States Department of Labor for November 2001
(Base Index of 100). Commencing with the third anniversary of the Effective
Date, once, during each Contract Year thereafter, PLANTEX agrees to negotiate in
good faith a price adjustment provided that NOVACEA can demonstrate that API is
otherwise available, upon comparable terms and conditions as provided for
herein, from an alternative supplier (other than NOVACEA or any Affiliate
thereof) holding an approved FDA DMF and offering such API at a price that is
more than [*] percent below the price offered by PLANTEX herein. NOVACEA shall
be relieved of the requirements purchase obligations set forth in Section 5.1 of
this Agreement and PLANTEX shall not be subject to the sole supply provisions
set forth in Section 5.3 of this Agreement for such Contract Year or any
subsequent Contract Year if, despite such good faith negotiations, NOVACEA and
PLANTEX are unable to reach a mutually satisfactory price within forty-five
(45) days of the date on which NOVACEA notifies PLANTEX of such pricing
availability. Nothing contained herein to the contrary shall require PLANTEX to
supply API at the pricing offered by any third party supplier. Additionally,
PLANTEX and NOVACEA agree that they shall from time to time during the Term of
this Agreement negotiate in good faith reductions in the price payable per gram
based on (i) NOVACEA purchases of quantities of API in excess of [*] grams in a
Contract Year or (ii) a significant reduction in PLANTEX’s costs to manufacture
API. Following the date of Initial Launch, PLANTEX shall give NOVACEA prompt
notice of any significant reduction in PLANTEX’s costs to manufacture API. Such
reduction shall initially be determined based on PLANTEX’s costs to manufacture
API as of the date of Initial Launch. PLANTEX’s costs to manufacture API shall
be determined from year to year on a consistent basis and in accordance with
PLANTEX’s standard accounting practices. For purposes hereof, a “significant
reduction” shall mean a reduction of [*] percent or more, calculated on a
cumulative basis (i.e., the reduction may occur over a period of greater than
one (1) year). On each anniversary of the Effective Date, PLANTEX shall give
NOVACEA notice of PLANTEX’s costs to manufacture API as of such date.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-9-



--------------------------------------------------------------------------------

6.1.2 The prices hereunder are F.O.B. PLANTEX’s facilities in New Jersey.

6.2 Payments

NOVACEA shall pay all invoices net within thirty days (30) days of invoice date
by bank wire transfer, by automated clearinghouse (electronic funds transfer) or
by such other means as the parties may otherwise agree to in United States
Dollars in the requisite amount to such bank account as PLANTEX may from time to
time designate. In the event that NOVACEA is delinquent in payment of invoices
hereunder beyond the terms granted, PLANTEX, in its discretion, may suspend
further shipments of API. Amounts not paid when due shall accrue interest
payable at the rate of twelve (12) percent per annum, not to exceed the maximum
rate of interest permitted by law. Any such interest charges shall be due and
payable on demand.

6.3 Delivery; Risk of Loss

Delivery of all API sold by PLANTEX to NOVACEA hereunder shall be made, and
title thereto and risk of loss thereof shall pass, to NOVACEA upon receipt of
the API by NOVACEA at NOVACEA’s facility.

 

7. INTENTIONALLY LEFT BLANK

 

8. WARRANTIES; ACCEPTANCE AND CLAIMS

8.1 Limited API Warranty. PLANTEX represents and warrants to NOVACEA that at the
time of sale and delivery of API hereunder by PLANTEX, (i) the API manufactured
and supplied will conform to the applicable specifications for API set forth on
Schedule A hereto, (ii) will have been manufactured, stored and packaged for
shipment in accordance with cGMP in effect at the time thereof, and also in
accordance with applicable laws, regulations and policies, including, but not
limited to those of the FDA, (iii) will not be adulterated or misbranded by
PLANTEX or any other PLANTEX Affiliate within the meaning of the FFDCA, and
(iv) will be free from defects. THE FOREGOING WARRANTY IS EXCLUSIVE AND IN LIEU
OF ALL OTHER WARRANTIES EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

8.2 Notification of Defects. All API shall be received subject to NOVACEA’s
inspection and may be rejected if any such API fails to be delivered in the
condition warranted. NOVACEA shall be deemed to have accepted each order of API
if PLANTEX does not receive written notice to the contrary as set forth in this
Section 8.2. NOVACEA shall notify PLANTEX in writing within forty-five
(45) working days after delivery to NOVACEA of any non-conforming API containing
obvious defects discoverable without affecting the integrity of the APl’s
packaging and will notify PLANTEX of nonconformity within thirty (30) working
days from its discovery at any time of any latent defects, or NOVACEA’s rights
as to such obvious or latent non-conformance shall be waived. At PLANTEX’s
request, NOVACEA shall promptly

 

-10-



--------------------------------------------------------------------------------

supply either samples of the API that are allegedly defective or some other
evidence of deficiency that PLANTEX shall specify. If there is a disagreement
between the Parties as to whether any API conforms to specifications, or meets
the warranties set forth in Section 8.1 above, then samples and/or batch
records, as appropriate, from the batch that is in dispute promptly will be
submitted for testing and evaluation to an independent testing laboratory as
shall be agreed to in writing by both Parties. The determination of such
independent testing laboratory shall be binding upon the parties. If it is
determined that the nonconformity is due to damage to API (a) caused by NOVACEA
or its agents or (b) which occurs subsequent to delivery of such API to NOVACEA,
PLANTEX shall have no liability to NOVACEA with respect to such nonconformity
and the cost of any testing and evaluation by such testing laboratory shall be
borne by NOVACEA. If it is determined that the nonconformity was not the result
of either (a) or (b) above, then PLANTEX shall credit NOVACEA’s account for the
price invoiced for such nonconforming API (or if payment therefor has previously
been made by NOVACEA, pay NOVACEA the amount of such credit or offset the amount
thereof against other amounts then due to PLANTEX.

8.3 Notification. PLANTEX shall notify NOVACEA immediately in the event it
discovers facts or circumstances that could adversely affect the APl’s
conformance to specifications or that would cause PLANTEX not to meet any of its
warranties with respect to the API.

8.4 Returns. PLANTEX shall accept for return and replacement any API
manufactured and supplied to NOVACEA under this Agreement which does not conform
with any warranty set forth above and for which proper notice has been given,
provided NOVACEA obtains prior shipping authorization from PLANTEX. This shall
be NOVACEA’s sole remedy for claims that any API failed to comply with the
warranties provided in Section 8.1 herein. All returns of API with obvious
defects shall be in the original manufactured condition. PLANTEX will pay
reasonable return freight and shipping charges, but NOVACEA shall assume the
risk of loss in transit associated with such returns.

 

9. DEBARMENT

Each party represents and warrants to the other that neither it nor any of its
officers, directors, or employees performing services under this Agreement has
been debarred, or convicted of a crime which could lead to debarment, under the
Generic Drug Enforcement Act of 1992, 21 United States Code Sec. 306 (a) and
(b). In the event that either party, or any of its officers, directors, or
employees performing services under this Agreement, (a) becomes debarred or
receives notice of action or threat of action with respect to its debarment or
(b) becomes the object of any investigation or subject of any report regarding
such party, or any of its officers, directors, or employees performing services
under this Agreement, in connection with any activity that could result in
debarment or suspension or refusal of approval, including without limitation any
inspection report, warning letter, notice of opportunity for hearing in a case
of debarment, or any other Justice Department, FDA or other federal or state
government inquiry or action bearing on potentially illegal activities, such
party shall notify the other party immediately.

 

-11-



--------------------------------------------------------------------------------

10. FDA INSPECTIONS AND COMMUNICATIONS

PLANTEX shall promptly notify NOVACEA of any FDA notices of violation or
deficiency letters relating to the API. Each party shall promptly deliver to the
other party all reports, data information and correspondence received by it from
the FDA or any state or local authority with respect to the API (or Finished
Product) and any cGMP issues relating thereto and any written response
information, data or correspondence delivered by such party to the FDA at any
state or local authority with respect to the API and shall cooperate to the
extent reasonably requested by such other party in its response to the FDA or
such other state or local authority.

 

11. COMPLAINT HANDLING ADVERSE DRUG REACTION REPORTS

11.1 Complaint Handling. Except as otherwise provided below in Section 11.2, in
the event that PLANTEX or NOVACEA receives any complaint, claims or adverse
reaction reports regarding Finished Product, including notices from the FDA
regarding any alleged regulatory non-compliance of the Finished Product, each
party shall, within five (5) business days, provide the other with all
information contained in the complaint, report, or notice and such additional
information regarding the Finished Product as may be reasonably requested,
except that notification by NOVACEA to PLANTEX shall be required only in those
instances where any such complaint, claim or adverse reaction report appears to
be related to API or where in the exercise of reasonable judgment NOVACEA
concludes or should conclude that such report contains information that may bear
upon or relate to the possibility of prospective liability on the part of
PLANTEX (or any Affiliate thereof). NOVACEA and PLANTEX shall comply, at a
minimum, with FDA and cGMP requirements for complaint handling.

11.2 Adverse Drug Reaction Reports. NOVACEA shall maintain a system for
monitoring, investigating and following up on adverse reaction reports received
by it involving the Finished Product. If either party becomes aware that the
Finished Product contains a defect which could or did cause death or injury,
each party shall immediately by FAX and telephone provide the other with a
complete (where required by law) description of all relevant details known to
such party concerning any such incident, including but not limited to, a
description of any defect and such other information which may be necessary to
report the incident to the FDA, except that notification by NOVACEA to PLANTEX
shall be required only in those instances where such defect relates to or
appears to relate to the API. NOVACEA will be responsible for preparing adverse
drug reaction reports, administering adverse drug reaction files relating to the
API and filing all such reports with FDA, at its sole expense.

 

12. ACCESS TO FACILITIES AND AUDIT RIGHTS

12.1 Upon reasonable notice, NOVACEA shall have the right, exercisable upon
prior written notice no more frequently than on an annual basis, during normal
business hours, with a maximum of two (2) persons, to inspect those areas of the
facilities where API is manufactured for NOVACEA (or its Affiliates) and to
review the pertinent records relating to the manufacturing, packaging and
quality control of the API.

12.2 PLANTEX agrees to keep full, clear and accurate books and records with
respect

 

-12-



--------------------------------------------------------------------------------

to costs of commercial manufacture of API for a minimum period of three
(3) years after the relevant cost determination is made pursuant to Section 5.5.
PLANTEX further agrees, upon reasonable prior notice, to permit such books and
records to be examined during normal business hours by an independent nationally
recognized accounting firm selected by NOVACEA and reasonably acceptable to the
PLANTEX for the purpose of verifying the cost plus [*] percent price under
Section 5.5. Such audit shall not be performed more frequently than once per
calendar year nor more frequently than once with respect to records covering any
specific period of time and shall be conducted under appropriate confidentiality
provisions, for the sole purpose of verifying the accuracy and completeness of
the financial, accounting and numerical information and calculations provided in
Section 5.5. Such examination is to be made at the expense of NOVACEA, except in
the event that the results of the audit reveal an overpayment of for API of [*]
percent ([*]%) or more over the period being audited, in which case reasonable
audit fees for such examination shall be paid by PLANTEX.

 

13. INDEMNIFICATION

13.1 Indemnification. PLANTEX shall indemnify, defend, save and hold NOVACEA and
each of its Affiliates, officers, directors, employees and agents harmless from
and against Loss or Losses resulting from, or arising out of any material breach
of any warranty or material non-fulfillment or non-performance by PLANTEX of any
agreement, covenant or obligation of PLANTEX under this Agreement. PLANTEX shall
not be liable hereunder for any Loss or Losses resulting from any settlement of
any claim, litigation or proceeding effected without its consent, which consent
shall not be unreasonably withheld.

NOVACEA shall indemnify, defend, save and hold PLANTEX and each of its
Affiliate, officers directors, employees and agents harmless from and against
Loss or Losses resulting from, or arising out of (a) any material breach of any
warranty or material non-fulfillment or non-performance by NOVACEA of any
agreement, covenant or obligation of NOVACEA contained in this Agreement;
(b) any actual or alleged defect in any Finished Product sold by NOVACEA or any
of its Affiliates or their respective licensees, if any, not resulting from a
material breach of this Agreement by PLANTEX; (c) any alleged infringement or
violation of any patent, trade secret or proprietary rights used by NOVACEA or
any of its Affiliates or their respective licensees or contract manufacturing
vendors, if any, in manufacturing, importing or selling of Finished Product, or
(d) FDA enforcement action, inspection or Finished Product recalls or market
withdrawals resulting from NOVACEA’s or any of its Affiliates or their
respective licenses or contract manufacturing vendors, if any, failure to
manufacture Finished Product in accordance with all applicable laws, rules,
orders or regulations.

13.2 Limitation of Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER
UNDER ANY PROVISION OF THIS AGREEMENT OR UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY RESULTANT, INDIRECT,
SPECIAL OR EXEMPLARY DAMAGES OR, SPECIFICALLY, CONSEQUENTIAL DAMAGES OR DAMAGE
TO GOODWILL AND REPUTATION.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-13-



--------------------------------------------------------------------------------

13.3 Survival. The terms and conditions of Section 13 shall survive any
termination of this Agreement.

13.4 Indemnification Procedures. Upon the occurrence of an event that requires
indemnification under this Agreement, the Indemnified Party shall give prompt
written notice to the Indemnifying Party providing reasonable details of the
nature of the event and basis of the indemnity claim. The Indemnifying Party
shall then have the right, at its expense and with counsel of its choice, to
defend, contest, or otherwise protect against any such Action. The Indemnified
Party shall also have the right, but not the obligation, to participate, at its
own expense in the defense thereof with counsel of its choice. The Indemnified
Party shall cooperate to the extent reasonably necessary to assist the
Indemnifying Party in defending, contesting or otherwise protesting against any
such Action provided that the Indemnifying Party shall pay the reasonable cost
in doing so. If the Indemnifying Party fails within thirty (30) days after
receipt of such notice (a) to notify the Indemnified Party of its intent to
defend, or (b) to defend, contest or otherwise protect against such suit,
action, investigation, claim or proceeding or fails to diligently continue to
provide such defense after undertaking to do so, the Indemnified Party shall
have the right upon ten (10) days prior written notice to the Indemnifying Party
to defend, settle and satisfy any such suit, action claim, investigation or
proceeding and recover the costs of the same from the Indemnifying Party.

 

14. TERMINATION

14.1 Termination. This Agreement shall terminate upon the occurrence of any of
the following events or conditions which termination shall automatically occur
where termination by a specified party is not indicated and shall occur by
action of the specified party where so indicated:

(i) The expiration of the Initial Term or any Renewal Term;

(ii) The breach by either party of any provision of this Agreement which is not
cured within thirty (30) days from the date of written notice delivered to the
defaulting party in the case of a payment default, and within ninety (90) days
from the date of such notice in all other cases, unless such breach, not
involving the payment of money, is of a nature that cannot be cured within such
ninety (90) day period and the breaching Party initiates the cure of such breach
and proceeds diligently to remedy same provided, however, that only the
aggrieved party can terminate this Agreement pursuant to this subsection (ii);

(iii) The mutual written agreement of the parties to this Agreement;

(iv) The filing of a bankruptcy petition by or against a party or the
appointment of a receiver for the assets or business of a party that is not
dismissed within sixty (60) days from the date of such filing or appointment;

(v) The continuation of any act of force majeure for a period of six (6) months
or longer; or

(vi) Election of either party upon two (2) years prior written notice to the
other party, given not earlier than the third anniversary of the FDA Approval of
Finished Products.

 

-14-



--------------------------------------------------------------------------------

14.2 Termination by PLANTEX. This Agreement may be terminated by PLANTEX on the
giving of thirty-six (36) months prior written notice in the event that either:
(i) a phase 3 Clinical Trial of a Finished Product has not been initiated on or
before December 31, 2006 (or thereafter discontinued prior to successful
completion), or (ii) FDA approval of Finished Product shall not have been
obtained by NOVACEA on or before December 31, 2011, provided, however, that
after December 31, 2011, and until such time that FDA shall approve the Finished
Product, PLANTEX may not terminate this Agreement so long as NOVACEA or its
licensee commits to a minimum purchase quantity of API of [*] grams or such
amount necessary to cover the costs of manufacture of such API plus [*] percent,
whichever is greater.

14.3 Effect of Termination. Upon termination of this Agreement, all rights and
obligations shall cease to exist except for (i) the payment of unpaid invoices
due, (ii) the recovery by a party hereto of damages caused by a breach of this
Agreement by the other party, and (iii) the rights and obligations of the
Parties which by their express terms survive termination.

 

15. FORCE MAJEURE

Except for the obligation of any party to make payments to the other party
pursuant to this Agreement (which shall not be deferred or extended for any
reason), neither party to this Agreement shall be responsible to the other party
for any failure to perform or delay in performing if such failure or delay is
due to any strike, riot, civil commotion, sabotage, embargo, war or act of God
or other cause beyond its reasonable control. Neither party shall be responsible
for any failure to perform or delay in performing due to inability to obtain
deliveries where such inability is caused by the supplier of such party;
however, it shall not be an act of force majeure where PLANTEX, at the time it
received the forecasts and purchase orders from NOVACEA, failed to make its best
efforts to ascertain the ability of its suppliers to make timely shipments to
it, and to inform NOVACEA thereof, as required in this Agreement.

 

16. CONFIDENTIALITY

16.1 Confidential Information. In carrying out the terms of this Agreement it
may be necessary that one party disclose to the other certain information, which
is considered by the disclosing party to be proprietary and of a confidential
nature. As used herein “Confidential Information” shall mean any and all
information, know-how and data, technical or non-technical concerning any
finished drug product or bulk active pharmaceutical ingredient, its manufacture,
marketing and sale, which is disclosed under this Agreement as set forth below
and which NOVACEA or PLANTEX, as the case may be, considers to be and treats as
proprietary and confidential. Confidential Information shall include, but shall
not be limited to plans, processes, compositions, formulations, specifications,
samples, systems, techniques, analyses, production and quality control data,
testing data, marketing and financial data, and such other information or data
relating to any finished drug product or bulk active pharmaceutical ingredient
or its manufacture, marketing or sale.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-15-



--------------------------------------------------------------------------------

16.2 Non-Use; Non-Disclosure. The receiving party shall not use the Confidential
Information for any purpose other than for purposes of performing its
obligations under this Agreement and shall divulge the information only to those
of its employees and consultants who have a need to know it as a part of the
receiving party’s obligations hereunder and said employees and consultants shall
hold the information in confidence pursuant to this Agreement. The receiving
party shall not disclose Confidential Information to any third party without the
written consent of the disclosing party.

16.3 Termination; Exceptions. The obligations of confidentiality as provided
herein shall terminate ten (10) years from the expiration or termination of this
Agreement and shall impose no obligation upon the receiving party with respect
to any portion of the received information which (i) was known to or in the
possession of the receiving party prior to the disclosure, and not through a
prior disclosure by the disclosing party, as documented by business records; or
(ii) is or becomes publicly known through no fault attributable to the receiving
party; or (iii) is provided to the receiving party from a source independent of
the disclosing party which is not subject to a confidential or fiduciary
relationship with the disclosing party concerning the information; or (iv) is
developed by the receiving party independently of any disclosure from the
disclosing party and such independent development can be properly demonstrated
by the receiving party; or (v) is required to be disclosed by law or court
order, provided that notice is promptly delivered to the other party in order to
provide an opportunity to seek a protective order or other similar order with
respect to the disclosure of such information and thereafter discloses only the
minimum information required to be disclosed in order to comply with the
request, whether or not a protective order or other similar order is obtained by
the other party.

16.4 Duties Upon Expiration or Termination. Upon expiration or earlier
termination of this Agreement, the receiving party shall, as the disclosing
party may direct in writing, either destroy or return to the disclosing party
all Confidential Information disclosed together with all copies thereof,
provided, however, the receiving party may retain one archival copy thereof for
the purpose of determining any continuing obligations of confidentiality.

16.5 Survival. The terms of this Section 16 shall survive termination of this
Agreement.

 

17. GENERAL PROVISIONS

17.1 Successors and Assigns. (a) The terms and provisions hereof shall inure to
the benefit of, and be binding upon, PLANTEX, NOVACEA and their respective
successors and permitted assigns. Except as set forth in subsection (b), below,
neither Party may assign any of its rights or obligations under this Agreement
without the prior written consent of the other. Any attempt to assign this
Agreement in violation of the provisions set forth herein shall be deemed a
default by the assigning Party and null and void. It is hereby acknowledged that
the manufacturer of the API is intended to be a third party beneficiary
hereunder such that all representations and covenants of NOVACEA contained in
this Agreement shall also inure to the benefit of such manufacturer of API.
Furthermore, NOVACEA may assign this Agreement to a Commercialization Partner
with whom it enters into an agreement no later than December 31st, 2007 to
commercialize the Finished Product.

 

-16-



--------------------------------------------------------------------------------

(b) Either Party may assign this Agreement to an Affiliate of such Party upon
prior written notice thereof to the non-assigning Party. Such notice shall be
accompanied by an undertaking, in form reasonably satisfactory to the
non-assigning Party, assuring that the assigning Party shall not be released of
any obligations and remain primarily liable for the obligations of the assigning
Party hereunder. Either Party may also assign this Agreement to a non-Affiliate
upon prior written notice to the non-assigning Party in the event of a merger or
acquisition of the assigning Party or the sale by the assigning Party to such
non-Affiliate of all or substantially all of the assets (including, without
limitation, the NDA or ANDA for the Finished Products) to which this Agreement
relates provided that such successor has assumed all liabilities of the
assigning Party hereunder.

17.2 Notices. Any notice, request, instruction or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
given by sending such notice properly addressed to the other party’s address
shown below (or any other address as either party may indicate by notice in
writing to the other from time to time) (i) by hand or by prepaid registered or
certified mail, return receipt requested, in either of such cases which notice
shall be deemed delivered upon receipt, (ii) via telecopy, facsimile or
telegram, in any of such cases which notice shall be deemed delivered upon
receipt, or (iii) via nationally recognized overnight courier, in which case
such notice shall be deemed delivered upon receipt. All such notices shall be
deemed given when received.

 

If to PLANTEX:      PLANTEX USA Inc.      2 University Plaza      Suite 305     
Hackensack, New Jersey 07601      Attention: President      Fax Number:
1-201-343-3833 If to NOVACEA:      NOVACEA, Inc.      601 Gateway Blvd.     
Suite 800      South San Francisco, CA 94080      Attention: President      Fax
Number: 1-650-228-1088

17.3 Publicity. Except to the extent required by law or deemed appropriate by
legal counsel to comply with securities laws, including the furnishing of a
press release and the filing of such documents and information with the
Securities and Exchange Commission as may be required by federal securities laws
and the filing of any report, statement or document required by any other
federal or state regulatory body, neither party to this Agreement shall publish,
disclose or otherwise announce the existence of this Agreement or the terms
hereof with out the consent of the other party, which consent shall not be
unreasonably withheld.

17.4 Waiver. The failure of either party to terminate or seek redress for a
breach of, or to insist upon strict performance of any term, covenant, condition
or provision contained in, this Agreement shall not prevent a similar subsequent
act from constituting a breach of this Agreement.

 

-17-



--------------------------------------------------------------------------------

17.5 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New Jersey, without regard to principles of
conflicts of law.

17.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original as against either Party whose signature
appears thereon, but all of which taken together shall constitute but one and
the same instrument.

17.7 Independence of Parties. NOVACEA and PLANTEX shall at all times act as
independent parties without the right or authority to bind the other with
respect to any agreement, representation or warranty made with or to any third
party. Except as otherwise stated herein, NOVACEA and PLANTEX each shall be
responsible for all costs, expenses, taxes and liabilities arising from the
conduct of its own business, as well as from the activities of its officers,
directors, agents or employees, and each shall hold harmless and indemnify the
other from any such obligations.

17.8 Entire Agreement. This Agreement contains the entire and only agreement
between the parties with respect to the manufacture and sale of the API and no
oral statements or representations or written matter not contained in this
Agreement shall have ally force or effect. This Agreement shall not be amended
or modified in any way except by writing executed by authorized representatives
of both parties.

17.9 Partial Invalidity. If any portion of this Agreement is determined to be
illegal or otherwise unenforceable by agreement of the parties by an arbitrator,
by a court of competent jurisdiction or by an administrative agency of competent
jurisdiction, such section, to the extent permitted by law, shall be treated as
deleted from this Agreement and the remaining portions of this Agreement shall
continue to be in full force and effect according to the terms hereof.

17.10 Headings. The headings and captions used in this Agreement are for the
convenience of reference only and shall not be construed as part of this
Agreement or as a limitation on the scope of any provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the
date written at the beginning hereof.

 

PLANTEX USA, INC.     NOVACEA, INC. By:  

/s/ George Svokos

    By:  

/s/ John Walker

Name:   George Svokos     Name:   John Walker Title:   President     Title:  
Chief Executive Officer By:  

/s/ Allen Lefkowitz

      Name:   Allen Lefkowitz       Title:   CFO      

 

-18-